 

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA he “
DUBLIN DIVISION f021 JUN 21 A IO: 19
DEVONNE UDELL, )
Plaintiff,
v. CV 321-016
VANCE LAUGHLIN;
LUTHER WILKELS; and )
EDWARD WILLIAMS, )
Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion
and DISMISSES Warden Laughlin and Defendant Wilkels, along with all official capacity
claims for money damages against all Defendants. The case shall proceed against Defendant
Williams as described in the Magistrate Judge’s May 25, 2021 Order. (See doc. no. 15.)

SO ORDERED this XQ } day of June, 2021, at Augusta, Georgia.

  
 

 

UNITED STAPES DISTRICT JUDGE

a V

 
